t c no united_states tax_court karl f simonsen and christina m simonsen petitioners v commissioner of internal revenue respondent docket no filed date ps bought their home with nonrecourse debt five years later they moved out and converted their home to a rental property not long after they completed a short_sale of the rental property and the bank discharged the debt ps claimed that the short_sale and consequent debt forgiveness were two separate transactions so they reported a substantial deductible loss and excludable cancellation-of- indebtedness coi income r determined that it was one sale_or_exchange there was no coi income and there was no loss r also determined that ps were liable for a penalty under sec_6662 held the short_sale and debt forgiveness were part of one sale_or_exchange and the amount_realized included the discharged nonrecourse debt there was no coi income held further the amount_realized was greater than ps’ loss basis in the property under sec_1_165-9 income_tax regs but less than ps’ gain basis in the property under that regulation when property is sold for an amount between those bases there is neither a gain nor a loss on the sale held further ps are not liable for a penalty under sec_6662 karl f simonsen and christina m simonsen pro_se michael s hensley for respondent holmes judge karl and christina simonsen bought a home in northern california in they got caught in the great recession that began in their home’s value sank and they moved to southern california they rented out their home for a little while but stuck with a mortgage debt much greater than the value of the home and unable to keep up with their loan payments they negotiated a short_sale the simonsens believe the sale and consequent debt forgiveness are two separate transactions that resulted in both a substantial deductible loss and excludable cancellation-of-indebtedness coi income the commissioner says it’s all one transaction and the discharged debt is included in in a short_sale of real_property the borrower sells the home to a third party for an amount that falls short of the outstanding loan balance the lender agrees to release its lien on the property to facilitate the sale and the borrower agrees to give all the proceeds to the lender coker v jpmorgan chase bank n a p 3d cal the amount_realized on the sale if the commissioner is right the short_sale didn’t generate a deductible loss and there is no coi income to exclude from the simonsens’ income he determined that the simonsens had a deficiency in tax of just under dollar_figure and an accuracy-related_penalty of almost dollar_figure findings_of_fact back in the halcyon days of 2005--before most of us could’ve guessed that easy credit might lead to a global economic crisis--the simonsens bought a townhouse in san jose california for just under dollar_figure they put twenty percent down and borrowed the rest from wells fargo bank in exchange for this purchase-money loan the simonsens signed an initial interest adjustable rate note and their promise to pay was secured_by a deed_of_trust the parties agree that the loan was nonrecourse debt the simonsens bought their new home in date over the next few years they made improvements which presumably increased their adjusted_basis then the recession hit and after living in the townhouse for five years the simonsens moved south in date we explain adjusted_basis in more detail later it’s pretty much what property owners paid for a property plus what they later spent to improve it minus any depreciation they also decided to rent out the townhouse they found tenants that same month and their townhouse was converted from their personal_residence to a rental property on their tax_return the simonsens reported that the townhouse had a fair_market_value of just over dollar_figure at conversion and that more than dollar_figure in depreciation was allowed_or_allowable since then the simonsens have conceded that there was either a transcription error or a turbotax-computation error on their return christina credibly testified that they intended to report dollar_figure as the fair_market_value at conversion determined by adjusting comparables in the 490-ish amount by a premium of to percent because their townhouse faced a park instead of a train station or another townhouse the simonsens didn’t get an appraisal at the time they converted their house into a rental but later stipulated with the commissioner that its fair_market_value at that time was only dollar_figure this brings us to the short_sale by late the market had not rebounded and the simonsens negotiated a sale with wells fargo and a third-party buyer in date that yielded only dollar_figure all the proceeds went to wells fargo to pay down the loan and cover approximately dollar_figure in closing costs wells fargo forgave the remaining loan balance in date the bank sent the simonsens a form 1099-c cancellation of debt showing that the bank canceled the simonsens’ remaining dollar_figure debt on date the simonsens also received a form 1099-s proceeds from real_estate transactions from first american title company which reported the proceeds of dollar_figure and a closing date of date to the untrained eye the tax consequences seemed rather plain a sale for dollar_figure and coi income of dollar_figure that is precisely what the simonsens thought when they prepared their tax_return with their information returns in hand--namely the form 1099-c and the form 1099-s--the simonsens prepared and timely filed their tax_return christina is not trained in tax law--she is a lawyer but had the misfortune of not taking even intro tax in law school she had however prepared her family’s tax returns on turbotax since the tax_return proved to be a little tricky for her though she had to use a cd-rom version of turbotax instead of the usual online version because she needed a special form--form reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment --to properly report the coi income she credibly explained at trial the parties agree that the amount of cancelled debt reported by wells fargo dollar_figure was the total loan balance dollar_figure plus the costs of sale dollar_figure minus the sale price dollar_figure we think it might be more accurate to reduce the sale proceeds by the amount of the closing costs but this quibble affects neither the bottom line nor our analysis that just like the online version of turbotax the cd-rom version takes you through that sort of interview style and it kind of fills out the return for you the turbotax interview wasn’t the extent of christina’s compliance efforts unaware of relevant caselaw the simonsens followed the apparent form of the transaction to complete their return ie a sale for dollar_figure and coi income of dollar_figure they thought the sale resulted in a loss of dollar_figure calculated as the difference between the sale price dollar_figure and their converted adjusted_basis reduced by depreciation in the townhouse dollar_figure but what about the coi income christina knew about the mortgage forgiveness debt relief act of act pub_l_no 121_stat_1803 which modified section to provide a new coi-income exclusion for discharged qualified_principal_residence_indebtedness christina credibly testified that she looked at the irs instruction sec_4 we asked christina if she had known about the relevant cases before she prepared the tax_return she credibly replied that she didn’t consider the cases until this case came about and only because she was trying to understand how the irs was coming to its position as mentioned above christina meant to report a slightly lower converted adjusted_basis for the townhouse which would have decreased the loss all section references are the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless we say otherwise for what she was filing before she concluded that none of the coi income was taxable and that she didn’t need to make a basis_adjustment for the townhouse before determining taxable gain_or_loss the coi income was excluded from tax christina says because the townhouse had been the simonsens’ principal_residence for at least two of the five years before its sale and she explains their adjusted_basis in the townhouse didn’t need to be reduced because the simonsens no longer owned the property after the debt_discharge she thought this meant that the coi income wasn’t taxable and the large deductible loss wasn’t affected by any downward adjustment to their basis the commissioner thought this result was too good to be true an audit ensued and in date the commissioner sent the simonsens a notice_of_deficiency the simonsens then as now california residents timely filed their petition the only issues for us to decide are the computation of gain_or_loss on the short_sale and liability for a sec_6662 penalty the commissioner introduced no evidence that his agent who conducted the audit had his immediate supervisor’s written approval of this penalty when coi income is excluded there is typically a corresponding adjustment made somewhere so that the commissioner doesn’t forgo tax forever see eg sec_108 h opinion the computation of gain_or_loss on the short_sale requires that we figure out whether the commissioner is right that the short_sale was a single transaction or whether the simonsens are right that there were two transactions--a sale and then wells fargo’s cancellation of part of their debt the simonsens argue that the act changed the way we treat short_sales if they are right then we would figure out the tax consequences of first the sale and then the cancellation of debt the commissioner argues that even if the simonsens are right that we should look at the short_sale as two transactions they would still have to recognize coi income because their home was no longer their principal_residence once they moved to southern california but first some vocabulary to understand these arguments better recourse v nonrecourse debt capital income v coi income and principal_residence v any other residence i relevant terms a recourse v nonrecourse debt indebtedness is generally characterized as ‘nonrecourse’ if the creditor’s remedies are limited to particular collateral for the debt and as ‘recourse’ if the creditor’s remedies extend to all the debtor’s assets great plains gasification assocs v commissioner tcmemo_2006_276 wl at citing 759_f2d_879 fed cir california’s anti-deficiency statute says no deficiency judgment shall lie in any event under a deed_of_trust on a dwelling for not more than four families given to a lender to secure repayment of a loan which was in fact used to pay all or part of the purchase_price of that dwelling occupied entirely or in part by the purchaser cal civ proc code sec 580b west this means that when home buyers like the simonsens buy a home with borrowed money the lender can foreclose but isn’t allowed to get a judgment against the simonsens for any of the debt that remains unpaid after foreclosure their other assets remain safe the parties therefore agree that the simonsens’ purchase-money loan--secured by a deed_of_trust in california--was nonrecourse debt we think the parties should’ve also looked to section 580e a of the california code of civil procedure that section first became effective in date before the short_sale took place see cal civ proc code sec 580e a west as amended in date it says no deficiency shall be owed or collected and no deficiency judgment shall be requested or rendered for any deficiency upon a note secured solely by a deed_of_trust for a dwelling of not more than four continued b capital income v coi income the parties agree that the loan was nonrecourse debt but they disagree about the computation of gain_or_loss and the type of income that might have been realized on the short_sale the simonsens say that the sale and the debt forgiveness are separate and the debt forgiveness resulted in i ncome from discharge_of_indebtedness under sec_61 the commissioner argues that the sale and the debt forgiveness are part of the same sale_or_exchange --that the debt discharged is included in the amount_realized under sec_1001 and any income would be g ains derived from dealings in property under sec_61 their disagreement isn’t novel but it’s important because coi income is continued units in any case in which the trustor sells the dwelling for a sale price less than the remaining amount of the indebtedness outstanding at the time of sale in accordance with the written consent of the holder of the deed_of_trust provided that both of the following have occurred a title has been voluntarily transferred to a buyer by grant deed or by other document of conveyance that has been recorded in the county where all or part of the real_property is located b the proceeds of the sale have been tendered to the beneficiary in accordance with the parties’ agreement cal civ proc code section 580e a appears to be directed at short_sales like the one in this case the simonsens’ debt would be considered nonrecourse under it as well often not taxable see sec_108 sec_1_61-12 income_tax regs reference to exclusions from gross_income that apply to coi income t here are various methods of satisfying indebtedness and each method produces different tax consequences 73_tc_370 the facts and circumstances of the transaction dictate the type of income created by the discharge_of_indebtedness ie whether the realized income is compensation gain on the disposition of property rent dividends or simply cancellation_of_indebtedness_income id quoting james s eustice cancellation of indebtedness and the federal_income_tax a problem of creeping confusion tax l rev there are cases where we’ve held--as the simonsens urge us to do here--that a nonrecourse loan satisfied at less than the full amount owed produced coi income see eg 88_tc_984 such cases are exceptional however and we have more often found that a disposition of encumbered property even gershkowitz is a little murky the court held that partnerships realized coi income when nonrecourse debts were satisfied with cash settlements rather than the collateral but that holding was clouded by a lengthy analysis of the partnership debt-reduction-and-deemed-distribution rules see gershkowitz t c pincite it was then clouded a bit more by a freeing-of-assets theory that the commissioner raised and the court considered see id pincite this all led to the court’s referring to coi income as gain which we think was inadvertent--and indeed confusing see id pincite is a sale_or_exchange in which nonrecourse debt is included in the amount_realized see eg 73_tc_15 nonrecourse debt satisfied upon repossession generated gain and not coi income coburn v commissioner tcmemo_2005_283 wl at with nonrecourse debt any income realized on the abandonment of the collateral in satisfaction of the loan is properly treated as a gain on the sale_or_other_disposition of the collateral rather than discharge_of_indebtedness income we need to figure out if the short_sale of the simonsens’ home was just a sale or exchange--which would mean that the code would tax any gain they realized as capital income--or if it was two transactions one of which produced coi income but before we get there there is one more bit of vocabulary to review-- principal_residence c principal_residence v any other residence remember that on their tax_return the simonsens reported both a significant deductible loss and coi they took the position that the coi wasn’t taxable because of sec_108 sec_108 excluded coi income from gross_income if the indebtedness discharged is qualified_principal_residence_indebtedness which is discharged before date q ualified principal_residence_indebtedness refers to acquisition_indebtedness within the meaning of sec_163 with respect to the principal_residence of the taxpayer sec_108 emphasis added and ‘principal residence’ has the same meaning as when used in sec_121 sec_108 the commissioner doesn’t dispute that the loan was acquisition_indebtedness but he does question whether the townhouse was the simonsens’ principal_residence if he’s right then it wouldn’t matter whether the simonsens were right about the short sale’s having produced coi income the cross-reference to sec_121 doesn’t give an obvious answer to what principal_residence means--that section doesn’t define principal_residence but only uses the term it says that gross_income doesn’t include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used as the taxpayer’s principal_residence for two years or more sec_121 the regulations are a little more helpful they tell us to look at all the facts and circumstances to determine whether a taxpayer’s residence is his principal_residence and include a nonexhaustive list of factors see sec_1_121-1 and income_tax regs with good reason the commissioner doesn’t question whether the townhouse was the simonsens’ principal_residence between date and date as far as we know the townhouse was the simonsens’ only residence during that time making the facts-and-circumstances analysis superfluousdollar_figure the commissioner takes issue however with the simonsens’ position that the townhouse was still their principal_residence after it became a rental property in date the simonsens say that the townhouse continued to be their principal_residence under sec_108 e --which incorporates through sec_108 the definition of principal_residence in section 121--because the townhouse was their principal_residence for at least two of the five years preceding the short_sale see sec_121 the commissioner seems to think that the two-of-the-last-five-years rule doesn’t apply to sec_108 instead we should look at whether the townhouse was the simonsens’ principal_residence at the moment the debt was discharged we find that the simonsens had owned the townhouse for just over six years when they sold it in date and we also find that during the five years before the sale they had lived in the nonexhaustive list of factors is in a section of the regulations that discusses taxpayers who divide their time between two properties see sec_1 b income_tax regs it as their principal_residence for three years and ten monthsdollar_figure if sec_121’s two-of-the-last-five-years rule applies the simonsens are correct that the townhouse continued to be their principal_residence at the time of the short_sale for section-108 a e purposes whether the simonsens are correct is a genuinely hard question however so we’ll start by figuring out whether their short_sale produced one or two transactions ii the short_sale one or two transactions the simonsens concede that there was a sale in otherwise there wouldn’t have been a loss but they say the sale of their house to a third party and wells fargo’s discharge of their debt are two separate transactions that resulted in two reportable items--a loss on the sale of dollar_figure and coi income of dollar_figure we saw similar facts in briarpark ltd v commissioner tcmemo_1997_ wl aff’d 163_f3d_313 5th cir and we found there that the sale and the debt_discharge were one transaction--one sale_or_exchange the fifth circuit agreed see 163_f3d_313 from date through date in briarpark a partnership owed a bank more than dollar_figure million of nonrecourse debt secured_by a property worth only about dollar_figure million briarpark wl at the partnership defaulted on the loan but found someone to buy the property for less than the outstanding debt so long as the bank forgave the rest ie a short_sale id the bank agreed and the sale closed with a cash payment of just over dollar_figure million including around dollar_figure from the partnership’s cash reserves to the bank which then forgave over dollar_figure million of the remaining debt id we reasoned that the sale of the property the transfer of cash and the assignment of the sale proceeds has the same practical effect as several other transactions which have been held to be a ‘sale or exchange ’ id at citing over half a dozen cases involving foreclosures deed-in-lieu transactions repossessions and abandonments a short_sale is the functional equivalent of a foreclosure reconveyance in lieu of foreclosure abandonment or repossession and any differences are in form not substance id we therefore found that the sale and the debt_discharge were one sale_or_exchange for purposes of sec_1001 because similar to those other transactions the loans were discharged as a result of a single transaction involving the sale of encumbered property id at we find that the short_sale here was also a single transaction christina agreed with the commissioner at trial that wells fargo facilitated the short_sale and she gave the proceeds to the bank --that wells fargo told her that they’re going to cancel th e debt and they did and the simonsens explained in their brief that t he proceeds of the short_sale were not sufficient to completely pay off the mortgage owed on the property however the bank accepted the lesser amount emphasis added the brief discussion at trial and the simonsens’ frank explanation in their brief are consistent with the realities of the transaction which required wells fargo to reconvey the deed_of_trust in order for the sale to close see eg coker v jpmorgan chase bank n a p 3d cal in a short_sale as long as the bank kept the trust deed until the sale closed it could dictate terms of sale we think the key point here is the complete dependence of wells fargo’s willingness to cancel the debt on the simonsens’ willingness to turn over the proceeds from the sale of their home the commissioner’s view is consistent with the obvious realities of the transaction--that wells fargo had to reconvey the deed_of_trust for the sale to close and that it would’ve been able to dictate the terms of the sale as long as it retained the deed_of_trust because wells fargo couldn’t collect on the debt once it reconveyed the deed of trust--it was nonrecourse debt after all--the debt forgiveness occurred when the sale closeddollar_figure there was but one transaction but how to compute the simonsens’ gain_or_loss from that transaction iii the gain_or_loss computation for this we need two numbers the amount_realized on the sale and the adjusted_basis in the townhouse see sec_1001 sec_1_61-6 income_tax regs there would be a loss only if the amount_realized was less than the simonsens’ adjusted_basis sec_1001 the parties disagree about the amount_realized we’ll discuss that first and even though they agree about the simonsens’ adjusted_basis we’ll explain that that is a little more complicated than they thought a amount_realized sec_1001 defines amount_realized from the sale of property as the sum of any money received plus the fair_market_value of the property other than money received when there’s debt the general_rule is that the amount_realized the simonsens even seem to agree with us stating in their brief admittedly the cancellation of debt was logically related to the sale since the petitioners no longer owned the property securing the debt they do clarify that admission however with an assertion that the two transactions were not specifically conditioned upon each other as in briarpark we disagree and look to the real circumstances of the sale not just how the parties papered it from a sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition sec_1_1001-2 income_tax regs and relevant here the sale_or_other_disposition of property that secures a nonrecourse_liability discharges the transferor from the liability id subpara i emphasis added we’ve found that the short_sale is a single transaction--a sale_or_exchange of the simonsens’s home in exchange for the cash purchase_price and the discharge of their debt to wells fargo the simonsens argue that the amount_realized shouldn’t include the discharged debt their problem here is longstanding caselaw that tells us that we have to draw a line between recourse and nonrecourse debt and this makes sense--if the simonsens still owed wells fargo money even after the sale no one could say that the entire debt was discharged see eg 99_tc_197 amount_realized in a recourse-mortgage foreclosure doesn’t include the recourse-mortgage balance because taxpayer not relieved of the responsibility to repay the loan aff’d without published opinion 29_f3d_630 9th cir 111_tc_243 the amount_realized from the sale_or_other_disposition of property that secures a recourse_debt does not include income from the discharge_of_indebtedness instead the amount_realized from the transfer is the fair_market_value of the property emphasis added but the simonsens’ loan was nonrecourse debt and the caselaw also tells us that the amount_realized on the sale of property encumbered by nonrecourse debt includes the full amount of the debt when a taxpayer sells or disposes of property encumbered by a nonrecourse obligation the commissioner properly requires him to include among the assets realized the outstanding amount of the obligation 461_us_300 see also 331_us_1 these are supreme court cases so we must follow them but they make sense too because the sale of the simonsens’ home did wipe out their obligation to repay wells fargo the simonsens were relieved of the responsibility to repay the nonrecourse debt when the sale closed so the amount_realized should include the full amount of that debt the simonsens have two final counterarguments they say that total nonrecourse debt is only included in the amount_realized if the debt is assumed by the buyer and they argue the act creates an exception for homeowners like them the relevant regulation sec_1_1001-2 income_tax regs says that the amount_realized from a sale of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition nowhere does it limit the rule to cases where a property’s buyer assumes the debt see briarpark f 3d pincite referring to sec_1_1001-2 example income_tax regs that leaves only the act it also fails to change our analysis because it changed only sec_108 which excludes from tax gross_income that would otherwise be includible in gross_income by reason of the discharge_of_indebtedness of the taxpayer sec_108 this means sec_108 applies only when there’s coi income under sec_61 see sec_1_61-12 referencing sec_108 for exclusions from gross_income that apply to coi income gehl v commissioner 102_tc_784 only after it is determined that sec_61 applies does one reach the question of the applicability of sec_108 aff’d without published opinion 50_f3d_12 8th cir but we just found that we must treat the short_sale as a single transaction here this means that we have to apply the rules for computing gain_or_loss on a sale and not the rules for calculating the amount of coi income because the simonsens’ home loan was nonrecourse debt the amount_realized on its sale includes the discharged debt they received no consideration in addition to wells fargo’s forgiveness cancelling that loan balance so the amount the simonsens realized was dollar_figure b adjusted_basis this brings us to adjusted_basis adjusted_basis is typically what a property owner paid for the property plus what he later spent to improve it minus allowed_or_allowable depreciation sec_1011 sec_1012 sec_1016 we’ll ask the parties to compute appropriate allowed_or_allowable depreciation but we think they’ll find that it doesn’t make a difference we likewise don’t think we need to worry about the value of the improvements that the simonsens made to their home we know that they paid just under dollar_figure for the townhouse when they bought it we believed christina when she testified that they made improvements to the property while they lived there their adjusted_basis in the home might be a bit more than dollar_figure before they converted it to a rental property the parties agree that the simonsens converted their townhouse to a rental property in date when a taxpayer does this his adjusted_basis in the property to calculate the amount of any loss changes see sec_1_165-9 because it wouldn’t affect our analysis of the simonsens’ gain_or_loss unless this figure was off by more than dollar_figure we don’t need to be more precise income_tax regs see also 276_us_582 there’s a regulation that we have to follow here sec_1_165-9 income_tax regs tell us to compute a loss using an adjusted_basis that is the lesser_of the taxpayer’s existing adjusted_basis or the property’s fair_market_value at the time of conversion the parties agreed to this number--they stipulated that the fair_market_value of the simonsens’ home was dollar_figure when they converted it to a rental property but there’s an exception that the parties missed-- sec_1_165-9 income_tax regs applies only when one computes a loss it doesn’t apply when one computes a gain this means that the simonsens’ adjusted_basis in their home at the time of sale was at least about dollar_figure before depreciation or dollar_figure before depreciation to figure out which one it is we have to know whether the simonsens were calculating gain_or_loss c the calculation here we have a slight problem the simonsens realized dollar_figure which falls between the basis we would use to calculate a loss dollar_figure and the basis we would use to calculate a gain dollar_figure in other words the regulations tell us to use a basis in calculating a loss that would result in a gain because dollar_figure is greater than dollar_figure but they also tell us to use a basis in calculating a gain that would result in a loss because dollar_figure is less than dollar_figure this is the kind of conundrum only tax lawyers love and it is not one we’ve been able to find anywhere in any case that involves a short_sale of a house or any other asset for that matter the closest analogy we can find is to what happens to bases in property that one person gives to another the code tells us that the person receiving a gift generally takes the donor’s basis in the gift as his own sec_1015 but what if such a gift has a value lower than that basis when it is given the answer that the code and regulations give us for gifts is that the donee uses the lower fair_market_value to compute a loss but the donor’s basis to compute a gain id sec_1_1015-1 income_tax regs so far so similar to the simonsens’ situation but what to do when a donee sells the gift at a price between these two possible bases the regulations on gifts tell us sec_1_1015-1 income_tax regs provides that there’s no gain_or_loss the no gain_or_loss answer derives from a conceptual vacuum when the asset is sold for an amount less than its gain basis and more than its loss basis arthur b willis et al partnership_taxation para c 8th ed discussing the same odd result that must occur under sec_1_165-9 income_tax regs we know this regulation is for gifts and not converted personal residences but we think it is logically coherent and adopt it as our holding today we therefore conclude that the simonsens realized neither a gain nor a loss on the short_sale of their home iv accuracy-related_penalty the last question is whether the simonsens also owe a accuracy-related_penalty see sec_6662 sec_6662 imposes a penalty when there is a ny substantial_understatement_of_income_tax sec_6662 which exists if the tax understatement exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 the code places the burden of production on the commissioner sec_7491 which also requires the commissioner to produce evidence that the initial determination of the penalty was approved in writing by the examiner’s supervisor no later than the date the notice_of_deficiency was issued in this case sec_6751 see graev v commissioner graev iii t c slip op pincite date supplementing t c date the commissioner did meet his burden of production on the amount of the substantial_understatement the total correct_tax liability is over dollar_figure and the simonsens reported only dollar_figure on their return an understatement that is much greater than dollar_figure and of the tax required to be shown on their returndollar_figure but he produced no evidence that he complied with sec_6751 so he failed to meet his burden of production on the accuracy-related_penalty see graev iii t c at slip op pincite if the commissioner had met his burden of production the simonsens could still avoid the penalty if they proved that they acted with reasonable_cause and in good_faith see sec_6664 sec_1 a income_tax regs the reasonable-cause exception is applied on a case-by- case basis taking into account all pertinent facts and circumstances sec_1 b income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id and c ircumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id our holding that the simonsens realized neither a gain nor a loss on the short_sale differs from the commissioner’s argument on brief--that the simonsens should’ve reported a gain but the notice_of_deficiency itself disallowed the purported loss from the short_sale that the simonsens reported on their return because we agree that the simonsens didn’t realize a deductible loss on the short_sale the amount of the tax understatement in the notice_of_deficiency stands one important piece of evidence here is that the simonsens received two information returns after the sale--a form 1099-s from the title company and a form 1099-c from wells fargo--which seemed on their face to accurately sum up the transaction ie a sale for which the form 1099-s was issued and cancellation of debt for which the form 1099-c was issued the form 1099-c said that taxpayers generally must include all cancelled amounts on the ‘other income’ line of their tax_return but some cancelled debts are not includible or fully includible in income such as qualified_principal_residence_indebtedness and taxpayers would be wise to consult irs publication while reliance on information returns doesn’t necessarily prove reasonable_cause and good_faith see sec_1_6664-4 income_tax regs it certainly helps taxpayers who rely on them without knowing or having reason to know that the information was incorrect we see nothing but reasonable_cause and good_faith here the simonsens are well educated--christina who prepared the return is an attorney--but neither of them is a tax professional even to such intelligent people the information returns reasonably indicated that they should report their coi income separately from the sale so that prompts the question did the simonsens try to comply in good_faith with the reporting requirements as they reasonably understood them as she’d done for almost a decade christina took to turbotax to prepare the tax_return the receipt of coi income was new however and she consulted the irs’s own instructions to determine how to properly report it this looks like good_faith too the irs hadn’t issued regulations for sec_108 and caselaw is scarce we’ve already concluded that it’s not obvious whether principal_residence in sec_108 incorporates the two-of-the-last-five-years rule_of sec_121 but we do think that a taxpayer without tax expertise could reasonably interpret sec_108 to incorporate that rule we therefore find that christina reasonably and in good_faith determined that sec_108 excluded the coi income because the townhouse was their principal_residence sec_108 doesn’t itself say when to adjust basis and there are no regulations to clarify it to make matters muddier the irs instructions to form_982 and irs publication sec_4681 and are consistent with the simonsens’ view that one needs to make a downward basis_adjustment only if one keeps the property after the debt is canceled see irs instructions to form_982 instructing taxpayers to enter the basis_adjustment i f you continue to own your residence after the discharge irs publication if you continue to own your home after a cancellation of qualified_principal_residence_indebtedness you must reduce your basis in the home irs publication providing a tip that a decrease in basis under sec_108 occurs only if you retain ownership of the principal_residence after a discharge the simonsens sold the townhouse at the time the debt was canceled and we find that this made them reasonably conclude they didn’t need to lower their basis and if that weren’t enough the tax issues they faced in preparing their return for were complex and lacked clear answers--so much so that we ourselves had to reason by analogy to the taxation of sales of gifts and consider the puzzle of a single asset with two bases to reach the conclusion we did we will not penalize taxpayers for mistakes of law in a complicated subject area that lacks clear guidance see 108_f3d_234 9th cir 113_tc_440 especially when their bank dangled a red herring of a form 1099-c in front of them we therefore find that the simonsens’ reporting errors were the result of an honest misunderstanding of the law that was reasonable considering their lack of tax knowledge the complexity of the issues and the information returns that they received and we are convinced based in large part on christina’s honest and believable testimony that the simonsens acted in good_faith even if the commissioner had met his burden of production we would find that the simonsens had met their burden_of_proof in refuting the penalty this is a mixed result so decision will be entered under rule
